

Exhibit 10.2
 
LLC INTEREST PURCHASE AGREEMENT
 
This agreement is dated as of December 10, 2010, and is between Forsons Equity,
LLC, a New York limited liability company (“Seller”) and C2 Global Technologies,
Inc. (“C2”).
 
Seller and C2 are Members of Counsel RB Capital LLC (“Counsel RB”), and are
party to the Company’s amended and restated operating agreement dated May 28,
2009 (the “Operating Agreement”).  Capitalized terms used but not defined in
this agreement have the meanings set forth in the Operating Agreement.
 
Seller desires to sell all of its membership interests, limited liability
company interests and other ownership interests (“Equity Interests”) in Counsel
RB to C2.
 
The parties therefore agree as follows:
 
1.           Purchase and Sale of LLC Interests.
 
1.1           Seller hereby sells, assigns and transfers to C2 all of the Equity
Interests in Counsel RB owned by Seller (the “Purchased Interests”), free and
clear of all Encumbrances.  “Encumbrances” means any pledge, lien, charge,
claim, security interest, obligation, liability, option, right of first refusal
or first offer or other encumbrance or restriction of any kind.
 
1.2           C2 will deliver to Seller a stock certificate representing
1,621,000 shares of C2’s common stock (the “C2 Shares”), which will be subject
to a lockup agreement also entered into on the Effective Date by C2, Seller and
Seller’s sole owner, Jonathan Reich (the “Lockup Agreement”).  The C2 Shares
comprise the entire consideration payable to Seller for the Purchased Interests,
no other consideration is due to Seller, and the C2 Shares represent full value
for the Purchased Interests.
 
1.3           The transaction contemplated by this agreement is effective as of
11:59 p.m. on November 30, 2010 (the “Effective Date”).
 
2.           Representations and Warranties of Seller.  Seller hereby represents
and warrants to C2 that:
 
2.1           Seller (i) is a limited liability company duly organized, validly
existing and in good standing under the laws of the state of its organization,
and (ii) has full power and authority to own and lease its property and conduct
its business as it is now being conducted and to execute and deliver, and to
carry out the transactions on its part contemplated by, this agreement.

 
 

--------------------------------------------------------------------------------

 

2.2           Jonathan Reich owns all of the Equity Interests in Seller, all of
which have been duly authorized, are validly issued, have no outstanding capital
contribution obligations, and were not issued in violation of any preemptive
rights, options, rights of first refusal or other preferential rights of
subscription or purchase of any person or entity.  There are not any outstanding
(i) options, warrants, calls, commitments, pre-emptive rights, agreements or
other rights to purchase any Equity Interests in Seller, (ii) securities
convertible into or exchangeable for any Equity Interests in Seller, (iii)
equity-based awards or rights relating to or valued by reference to any Equity
Interests in Seller, (iv) other commitments of any kind for the issuance of
additional equity interests or options, warrants or other securities of Seller,
or (v) registration rights agreements or other agreements or understandings to
which Seller is a party or by which Seller or Jonathan Reich are bound relating
to the voting or disposition of any Equity Interests in Seller.  Seller does not
own, directly or indirectly, any shares of capital stock or other Equity
Interests, or securities or interests convertible into or exchangeable for
capital stock or Equity Interests in any other person or entity, other than any
Equity Interests in Counsel RB.  Jonathan Reich has good and marketable title to
and owns all of the Equity Interests in Seller, beneficially and of record, free
and clear of any and all Encumbrances.  Jonathan Reich has full voting power
over the Equity Interests in Seller, subject to no proxy, voting trust or other
agreement relating to the voting of any of the Equity Interests in
Seller.  There is no agreement with respect to the disposition of the Equity
Interests in Seller.  Other than Seller, Jonathan Reich owns no Equity Interests
in any other person or entity.
 
2.3           Seller has the right, power, legal capacity and authority to enter
into and perform this agreement.  The execution, delivery and performance of
this agreement has been duly authorized by all necessary action on the part of
Seller, and no other proceedings on the part of Seller are necessary to
authorize this agreement and the consummation of the transactions contemplated
hereby.  This agreement and all documents ancillary hereto are and will
constitute the valid and legally binding obligations of Seller and are and will
be enforceable against Seller in accordance with the respective terms hereof or
thereof, except as limited by applicable bankruptcy, reorganization, insolvency,
moratorium or other similar laws affecting the enforcement of creditor’s rights
generally from time to time in effect.
 
2.4           Seller owns 12.50% of the Equity Interests in Counsel RB, free and
clear of any Encumbrances, with full and unrestricted legal power, authority,
and right to enter into this agreement and to sell, assign and transfer the
Purchased Interests to C2.  Upon execution of this agreement and payment of the
Purchase Price, C2 will be the owner of the Purchased Interests and receive all
legal and beneficial title to the Purchased Interests, free and clear of all
Encumbrances.
 
2.5           Seller (i) has been advised to discuss this agreement with
Seller’s legal or other professional advisors, or with other investment
representatives who have knowledge of business and financial matters, and if
Seller has not done so it is because, in Seller’s opinion, Seller is capable of
evaluating the consequences of entering into this agreement and does not need
the advice of other persons; and (ii) has been afforded the opportunity to ask
questions concerning this agreement, C2 and its business and its proposed
operations and has been furnished with all such information as Seller (and, to
the extent deemed necessary by Seller, any of the persons mentioned above) has
requested to Seller’s satisfaction.
 
2.6           Seller is an “accredited investor” as such term is defined in Rule
501 of Regulation D promulgated under the Securities Act of 1933.
 
2.7           Seller is acquiring the C2 Shares for its own account and not for
the account of any other person or entity.  Seller is acquiring the C2 Shares
solely for investment and not with a view to, or for resale in connection with,
the distribution or other disposition thereof.  Seller understands that the sale
and issuance of the C2 Shares has not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), or applicable United States state
securities laws.

 
 

--------------------------------------------------------------------------------

 

2.8           Seller understands that the C2 Shares will be “restricted
securities” within the meaning of Rule 144 under the Securities Act and
therefore may not be sold, resold, pledged, assigned or otherwise disposed of by
Seller unless subsequently registered under the securities and similar laws of
each applicable jurisdiction, or unless exemptions from such registration
requirements are available.
 
2.9           Seller understands that dispositions of the C2 Shares can be made
only (i) as explicitly permitted or contemplated under the terms of the Lockup
Agreement, (ii) in compliance with the Securities Act and the rules and
regulations of the Securities and Exchange Commission (“SEC”) promulgated
thereunder, and (iii) all applicable state securities and “blue sky” laws.
 
2.10         Seller understands that C2 is under no obligation to register the
offer or sale of any of the C2 Shares in any jurisdiction whatsoever or to
assist Seller in complying with any exemption from registration under the
securities or similar laws of any jurisdiction whatsoever.
 
2.11         Seller understands that this transaction has not been reviewed by,
passed on, or submitted to the SEC or any U.S. state regulatory authority, nor
has the SEC or any such other regulatory authority made any finding or
determination as to the fairness of an investment in the C2 Shares, nor any
recommendation or endorsement of this offering.  Any representation to the
contrary is unlawful.
 
3.           Reliance.  Seller understands that C2 is relying on the truth and
accuracy of the representations and warranties made by Seller in this agreement
in issuing the C2 Shares to Seller and in determining the availability of
certain exemptions under applicable securities laws.  Seller agrees that such
representations and warranties shall survive the closing of the transaction
contemplated in this agreement.  Seller agrees to indemnify and hold harmless C2
from any damages, claims, expenses, losses or actions resulting from the untruth
of any of the representations and warranties of Seller contained in this
agreement.
 
4.           Miscellaneous.
 
4.1           This agreement constitutes the entire agreement between the
parties and supersedes any prior or contemporaneous communications,
representations or agreements between the parties, whether oral or written,
regarding the subject matter of this agreement.
 
4.2           If any provision of this agreement is found to be void, invalid or
unenforceable: (i) the same will be conformed to the extent necessary to comply
with applicable law or stricken if not so conformable, so as not to affect the
validity of this agreement; and (ii) the remaining provisions will remain in
effect.  No amendment of this agreement is binding unless in writing and
executed by each of the parties.  Any waiver or consent is valid only if in a
signed writing and only in the specific instance in which it is given, and such
waiver or consent is not to be construed as a waiver of any subsequent breach of
any other provision or as a consent with respect to any similar instance or
circumstance.

 
 

--------------------------------------------------------------------------------

 

4.3           This agreement inures to the benefit of and is binding upon the
parties and their respective legal representatives, successors, and
assigns.  Seller may not directly or indirectly, including by assignment,
operation of law or change of control, transfer or assign this agreement without
C2’s prior written consent, and any purported transfer or assignment in
violation of this section will be null and void.
 
4.4           This agreement will be governed by and construed in accordance
with the laws of the State of New York, without regard to conflict of laws
principles.  Exclusive venue for any action arising out of or related to this
agreement will be in state or federal court located in the County of New York,
New York, and each party consents to the jurisdiction of such courts and waives
any defense based on lack of personal jurisdiction or inconvenient forum.
 
4.5           EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO
DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATED TO
THIS AGREEMENT BE TRIED BY JURY.  EACH PARTY KNOWINGLY AND VOLUNTARILY WAIVES
ITS RIGHT TO DEMAND TRIAL BY JURY.
 
4.6           This agreement may be executed in counterparts, each of which will
be an original, and all of which together will be one and the same agreement.  A
signed copy of this agreement delivered by facsimile, e-mail or other means of
electronic transmission will have the same legal effect as delivery of an
original signed copy of this agreement.  The headings of this agreement are
provided for convenience only and are not intended to affect its construction or
interpretation.
 
4.7           The parties acknowledge that there may be no adequate remedy at
law for a breach of this agreement and that money damages may not be an
appropriate remedy for breach of this agreement.  Therefore, the parties agree
that each party has the right to injunctive relief and specific performance of
this agreement in the event of any breach hereof in addition to any rights it
may have for damages.  The remedies set forth in this section are cumulative and
will in no way limit any other remedy any party has at law, in equity or
pursuant hereto.


[signature page follows]

 
 

--------------------------------------------------------------------------------

 

The parties are executing this agreement effective as of the Effective Date.



 
Forsons Equity, LLC
     
By:
/s/ Jonathan Reich  
Its:
President      
C2 Global Technologies, Inc.
     
By:
/s/ Allan C. Silber  
Its:
Chairman & CEO


 
 

--------------------------------------------------------------------------------

 